    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 1 of 8 PageID #:502



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
 MIGUEL DOMINGUEZ, JOSE ARCE,                       )
 NEPHTALI BUSTAMENTE, MIGUEL                        )
 CONTRERAS, MILTON CONTRERAS,                       )
 JOHNNY GARCIA, HECTOR GARCIA-                      )
 CASARRUBIAS, ROBERTO GUERRERO,                     )
 CARLOS HERNANDEZ, JAVIER LOPEZ,                    ) Case No. 16 C 6325
 ASCENCION MARTINEZ, ALFONSO                        )
 MENDOZA, FELIX OCASIO, JEFFREY                     )
 PEREZ, ANDRES PILLAJO CALLE, MARIO                 ) Judge William Hart
 SOTO,                                              ) Magistrate Judge Susan Cox
                                                    )
                 Plaintiffs,                        )
                                                    )
     v.                                             )
                                                    )
 DISPATCH TAXI AFFILIATION, INC., CHI-              )
 TOWN TAXI BROKERAGE, LLC,                          )
 DISPATCH AFFILIATION, LLC, DISPATCH                )
 TAXI MANAGEMENT, LLC, EXTREME                      )
 TAXI AUTO REPAIR SHOP, LLC, LAKE                   )
 REPAIR AND METER SHOP, LLC, TOTAL                  )
 TAXI REPAIR AND BODY SHOP, LLC,                    )
 WINDY CITY METER SHOP, LLC, SAVAS                  )
 TSITIRIDIS, Individually, and CUBS                 )
 MANAGEMENT CORP and EVGENY A.                      )
 FREIDMAN, Individually                             )
                                                    )
                 Defendants.                        )

   PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANTS
          EVGENY A. FREIDMAN AND CUBS MANAGEMENT CORP.
                     PURSUANT TO FED. R. CIV. P. 55

       All Plaintiffs named in the caption above, through their undersigned attorneys,

respectfully request that the Court enter a Default Judgment against Defendants Evgeny A.

Freidman and Cubs Management Corp., pursuant to Federal Rule of Civil Procedure Rule 55. In

support thereof, Plaintiffs state as follows:
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 2 of 8 PageID #:503



       1.      Defendants Evgeny A. Freidman and Cubs Management Corp. (collectively

referred to as “Defendants” herein) have not filed an answer to Plaintiffs’ First Amended

Complaint (Dkt. # 91). Defendants have also not participated in discovery, settlement, and/or the

defense of this action since Defendant Freidman obtained new counsel and successfully lifted

entry of default pertaining to his failure to answer Plaintiffs’ original complaint. See Dkt. # 48

(3/9/2017 Order). A default judgment should therefore be entered pursuant to Fed. R. Civ. P.

Rule 55(b).

       2.      “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend” a suit, entry of default is appropriate, and the Court may enter a

default judgment for a particular amount based on information it deems sufficient. See Fed. R.

Civ. P. 55(a)-(b).

       3.      Although Rule 55(a) refers to entry of default by the clerk, it is well-established

that a default also may be entered by the court. Tygris Asset Fin., Inc. v. Szollas, No. 09 C 4488,

2010 U.S. Dist. LEXIS 56491, at *4-5 (N.D. Ill. June 7, 2010), citing, Breuer Elec. Mfg. Co. v.

Toronado Sys. of Am., Inc., 687 F.2d 182, 185 (7th Cir. 1982). When motion is made to the court

for entry of a default and/or for default judgment, the decision to grant the Motion is within the

Court’s discretion. Id.; see Merrill Lynch Mortg. Corp. v. Narayan, 908 F.2d 246, 252-53 (7th

Cir. 1990).

       4.      At the outset of this case, Mr. Freidman failed to answer the Complaint, to meet

deadlines set by the Court and the Federal Rules, and to participate in the defense of this action,

which Plaintiffs outlined in detail in their successful Motion for Entry of Default on January 24,

2017. Dkt. # 36.


                                                  2
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 3 of 8 PageID #:504



       5.       After an entry of default on February 9, 2017 (Dkt. # 40), Defendant Freidman

obtained counsel, attorney Thomas Leinenweber, and was granted leave to answer the original

complaint. Dkt. # 48. Although Defendant Freidman answered the original complaint, he did not

participate in any settlement negotiations, discovery, or otherwise defend against the suit. See

Ex. 1, Cowlin Dec. ¶ 2.

       6.       The Plaintiffs and Defendants Savas Tsitiridis and the originally-named Dispatch

Taxi corporate entities (Dispatch Taxi Affiliation, Inc., Chi-Town Taxi Brokerage, LLC,

Dispatch Affiliation, LLC Dispatch Taxi Management, LLC, Extreme Taxi Auto Repair Shop,

LLC, Lake Repair And Meter Shop, LLC, Total Taxi Repair And Body Shop, LLC, Windy City

Meter Shop, LLC) reached a settlement after extensive negotiations, which this Court approved

on July 23, 2018 (hereinafter referred to as “the Settlement”). Dkt. # 90. The Settlement did not

compensate Plaintiffs for 100% of the overtime, penalties, interest, and attorneys’ fees they are

owed due to the unlawful practices in which Defendants Freidman and Cubs Management Corp.

participated.

       7.       The Settlement also did not involve, nor did it release Defendants Freidman or

Cubs Management Corp. Id. at ¶ 2. In connection with the settlement, on August 2, 2018,

Plaintiffs filed a First Amended Complaint to clarify that the case was only proceeding against

Defendants Freidman and Cubs Management Corp.,Freidman’s corporate entity that succeeded

his interest in the Dispatch corporations. See Dkt. # 91 (First Amended Complaint).

       8.       Defendant Freidman was served with the First Amended Complaint through his

counsel on August 2, 2018, the date it was filed via the court’s electronic case filing system. See

Dkt. # 91. Freidman is the sole registered contact for Cubs Management Corp., a New York


                                                 3
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 4 of 8 PageID #:505



corporation, and as such, service of Cubs Management Corp. was effected through service on

Freidman. See Ex. 2 (Cubs Management Corp. New York corporate registration); Fed. R. Civ. P.

4(h) (service of a corporation may be made by delivery of the complaint to “an officer, a

managing or general agent, or any other agent authorized by appointment or by law to receive

service of process.”).

       9.      Plaintiffs, in an abundance of caution, contracted a process server in New York to

deliver a copy of the First Amended Complaint and a summons to the address Cubs Management

Corp. registered with the state of New York, but the building was empty and listed for sale/lease.

Ex. 1 at ¶¶ 3-4; Ex. 3.

       10.     Neither Defendant Freidman nor Cubs Management Corp. has answered the First

Amended Complaint. Ex. 1 at ¶ 5. A default judgment is therefore appropriate, especially in light

of Defendant Freidman’s long history of not participating in this matter and his counsel’s

representations that he likely does not plan to do so in the future. See United States v. Alacran

Contr., LLC, No. 10 C 50067, 2015 U.S. Dist. LEXIS 135630, at *10-11 (N.D. Ill. Oct. 5, 2015)

(refusing to set aside entry of default where Defendant ignored ongoing court proceedings

following withdrawal of counsel, failed to comply with court rules and orders, failed to comply

with discovery requests, and failed to appear at Court statuses).

       11.     Because all of the claims have been resolved against the defendants except

Freidman and Cubs Management Corp., a default judgment will not create any possibility of

inconsistent results. See In re Uranium Antitrust Litig., 617 F.2d 1248, 1257-58 (7th Cir. 1980)

(citing Frow v. De La Vega, 82 U.S. 552, 554, 21 L. Ed. 60 (1872)); contra Clarke v. Denali

Prop. Grp. LLC, No. 10-CV-5115 (JG), 2011 U.S. Dist. LEXIS 48252, at *2-4 (E.D.N.Y. May 5,


                                                 4
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 5 of 8 PageID #:506



2011) (staying damages inquest against the defaulting defendants in an FLSA case until all of the

defendants' liability has been established in order to avoid inconsistent judgments, an issue not

present here because of the Settlement).

         12.   Plaintiffs seek a default judgment to compensate Plaintiffs for the minimum and

overtime wages, statutory penalties, and attorneys’ fees and costs that remain owed after the

Settlement, and that are related to the specific practices described in the First Amended

Complaint. Indeed, Plaintiffs had already computed the amount they are owed based on the time

and payroll information defendant Savas Tsitiridis produced in connection with the Settlement

negotiations. See Dkt. ## 84-85 (Plaintiffs’ Motion to Approve the Settlement) (outlining method

and information Plaintiffs’ counsel used to determine damages). Liquidated damages and the 2%

penalty are a matter of simple computation. See 29 U.S.C. § 260; Walton v. United Consumers

Club, Inc., 786 F.2d 303, 310 (7th Cir. 1986) (liquidated damages, i.e., doubling, are the “norm”);

820 ILCS 105/12(a); Hernandez v. Star View Enters., No. 15-cv-0266, 2016 U.S. Dist. LEXIS

62194, at *15 (N.D. Ill. May 11, 2016) (IMWL’s 2% per month penalty is “automatic” and is

awarded in addition to liquidated damages).

         13.   Plaintiffs have broken down the amount that remains due and owing after the

Settlement in Exhibit 1-A. This amount reflects the current computation of the 2% per month

penalty owed pursuant to the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/12,

liquidated damages, and the current amount of uncompensated attorneys’ fees. Ex. 1 at ¶¶ 6-9.

Attorneys’ fees are owed pursuant to both the FLSA, 29 U.S.C. § 216(b), and the IMWL, 820

ILCS § 105/12(a). See Birbalas v. Cuneo Printing Industries, Inc., 140 F.2d 826, 828 (7th Cir.

1944).


                                                 5
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 6 of 8 PageID #:507



       14.     The total amount of the judgment requested is $576,419.98.

       15.     The attorneys’ fees owed are based on attorneys’ contemporaneous records at

their respective hourly rates in the Chicago legal market. Ex. 1 at ¶ 7. The amount reflects a

reduction in the amount of attorneys’ recouped in the Settlement. Id. Attorneys will continue to

incur additional fees and costs to advise Plaintiffs and enforce the judgment should this motion

be granted. Ex. 1 at ¶ 8.

       16.     Based on the un-rebutted allegations in Plaintiffs’ First Amended Complaint,

Defendants Freidman and Cubs Management Corp. are clearly liable for this amount. Merrill

Lynch, 908 F.2d at 253 (the 7th Circuit follows the rule that “the well-pleaded allegations of the

complaint relating to liability are taken as true” when evaluating a motion for default judgment.)

Freidman was a co-owner of the Dispatch corporations at the time of the wage and hour

violations, and was personally involved in the time and payroll practices that lead to said

violations. See e.g. Dkt. # 91 (First Amended Complaint) at ¶¶ 8-12, 16-44.

       17.     After Freidman and Tsitiridis split up their taxi business in Chicago, Freidman

began using Cubs Managment Corp. as the corporate entity alongside his personal interest,

including paying some of the Plaintiffs who remained in his employ through Cubs Management

Corp. See Id. at ¶ 11; Ex. 4 (example of paycheck from Cubs Management Corp.). Because

Freidman was obviously aware of this pending suit and his business employed some of the same

people performing the same work, Cubs Management Corp. is therefore also liable under the

theory of successor liability. See Teed v. Thomas & Betts Power Sols., L.L.C., 711 F.3d 763,

765-66 (7th Cir. 2013) (successor corporation liable for prior FLSA violations when the




                                                 6
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 7 of 8 PageID #:508



successor has notice of the lawsuit, the successor can provide relief sought in the suit, and when

there is continuity between the operations and work force of the predecessor and successor).

       18.     Because Defendants Freidman and Cubs Management Corp. have failed to answer

the First Amended Complaint or participate in the litigation after due notice has been provided, a

default judgment is appropriate.

       WHEREFORE, for the reasons set forth above, Plaintiffs respectfully request this Court

enter a default judgment against Defendant Evgeny A. Freidman and Cubs Management Corp.

pursuant to Fed. R. Civ. P. 55(b) in the amount of $576,419.98.


                                             Respectfully submitted,

                                             Potter Bolanos LLC

                                             /s/ Patrick Cowlin
                                             One of Plaintiffs’ Attorneys

Robin Potter, Esq.
M. Nieves Bolaños, Esq.
Patrick Cowlin, Esq.
Potter Bolanos LLC
111 East Wacker Drive - Suite 2600
Chicago, Illinois 60601
(312) 861-1800
robin@potterlaw.org
patrick@potterlaw.org
nieves@potterlaw.org




                                                 7
    Case: 1:16-cv-06325 Document #: 94 Filed: 10/11/18 Page 8 of 8 PageID #:509



                            CERTIFICATE OF SERVICE

     The undersigned certifies that a true and correct copy of PLAINTIFFS’ MOTION FOR
DEFAULT JUDGEMENT AGAINST DEFENDANTS EVGENY FREIDMAN AND CUBS
MANAGEMENT CORP. PURSUANT TO FED. R. CIV. P. 55 was served via the Court’s
CM/ECF system and/or by electronic mail on October 11, 2018.


                                             /s/ Patrick Cowlin
                                             Patrick Cowlin




                                         8
